PER CURIAM.
The appellant was the plaintiff in an action for damages for injury to her person and property resulting from an automobile accident. A jury trial resulted in a verdict in her favor for $1,064 which was about $100 more than her out-of-pocket expenses. Her motion for new trial was denied, judgment was entered, and she has appealed.
The appellant presents four points, the first of which is a contention that the trial court erred in denying her motion for new trial on the ground of inadequacy of the verdict. The evidence relating to the severity of the collision and the resultant injuries was not without conflict. We uphold the trial judge’s ruling on the authority of Glasser v. Leary, Fla.1953, 67 So.2d 683. There was evidence of earlier injury. Compare Scott v. Andrews, Fla.App.1962, 140 So.2d 128.
The other contentions, relating to rulings on evidence and claimed improper argument, we find to be without merit.
Affirmed.